DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission filed on 27 October 2021 has been entered.
Claims 1, 8 and 15 were amended.  No claims were cancelled or added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a system, a non-transitory computer-readable medium, and a computer-implemented method incorporating:
(a) a client device enrolled in a first management service, a migration application executing on a client device for migration of the client device from the first management service to a second management service, the migration application implementing migration actions comprising an unenrollment request comprising the device identifier sent to the first management service and an enrollment request sent to the second management service
(b) enable, by the migration application, a network adapter of the client device to identify a device identifier that is available based on the network adapter being enabled, and


Regarding the prior art Li et al. (U.S. Patent 9,736,688) and Jacobsen et al. (U.S. Patent 9,894,099):
While Li disclosed a registration application on the client device (see 20:36-48), GUI examples for registering a device when changing cellular provider (see Fig. 29, 24:66-25:6), displaying status updates (see Fig. 29 #2950) including a completed status (see Fig. 29 #2968), and disconnecting from the old service provider once the new service provider has been activated (see 25:12-16), Li did not disclose the management service, unenrollment request, and enabling a network adapter according to the entirety of elements (a) and (b) above.
While Jacobsen disclosed unenrolling a device from the management service in response to an admin request (see 20:41-58) or user request via the mobile app (see 21:42-51), Jacobsen did not disclose the enrollment request, enabling a network adapter, and status updates according to the entirety of elements (a), (b), and (c) above.

Claims 2-7, 9-14, and 16-20 further limit the allowed claims and are also allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        14 January 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452